182 F.2d 1023
Tighe E. WOODS, Housing Expediter, Office of the Housing Expediter, Appellant,v.Maribelle GRIGGS et al.
No. 14148.
United States Court of Appeals Eighth Circuit.
June 20, 1950.

Appeal from the United States District Court for the Western District of Missouri.
Ed Dupree, General Counsel, Office of the Housing Expediter, Leon J. Libeu, Assistant General Counsel, Office of the Housing Expediter, and William A. Moran, Special Litigation Attorney, Office of the Housing Expediter, all of Washington, D. C., for appellant.
J. D. Gustin and Joseph N. Brown, Springfield, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, 89 F.Supp. 109, on motion of appellant.